 


110 HRES 406 EH: Celebrating the accomplishments of title IX of the Education Amendments of 1972, also known as the Patsy Takemoto Mink Equal Opportunity in Education Act, and recognizing the need to continue pursuing the goal of educational opportunities for women and girls.
U.S. House of Representatives
2007-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 406 
In the House of Representatives, U. S.,

June 18, 2007
 
RESOLUTION 
Celebrating the accomplishments of title IX of the Education Amendments of 1972, also known as the Patsy Takemoto Mink Equal Opportunity in Education Act, and recognizing the need to continue pursuing the goal of educational opportunities for women and girls. 
 
 
Whereas 35 years ago, on June 23, 1972, the Education Amendments of 1972 containing title IX was signed into law by the President; 
Whereas Representatives Patsy T. Mink and Edith Green led the successful fight in Congress to pass this legislation; 
Whereas title IX prohibits discrimination on the basis of sex in the administration of any education program receiving Federal financial assistance; 
Whereas remarkable gains have been made to ensure equal opportunity for women and girls under the inspiration and mandate of title IX; 
Whereas title IX serves as the nondiscrimination principle in education; 
Whereas title IX has moved this Nation closer to the fulfillment of access and opportunities for women and girls in all aspects of life; 
Whereas title IX has increased educational opportunities for women and girls, resulting in improved graduation rates, increased access to professional schools and nontraditional fields of study, and improved employment opportunities; 
Whereas title IX has increased opportunities for women and girls in sports, leading to greater access to competitive sports, and building strong values such as teamwork, leadership, discipline, work ethic, self-sacrifice, pride in accomplishment, and strength of character; 
Whereas on October 29, 2002, title IX was named the Patsy Takemoto Mink Equal Opportunity in Education Act in recognition of Representative Mink’s heroic, visionary, and tireless leadership in developing and winning passage of title IX; and 
Whereas 35 years of progress under title IX is widely acknowledged, but because women continue to earn less for work than men with the same educational background; sexual harassment remains pervasive in schools and on college campuses; women and girls face substantial barriers in pursuing high-wage fields such as science, technology, engineering, and math; and women and girls’ sports teams do not receive an equal share of resources, including fewer recruiting and scholarship dollars at the college level; and athletic participation opportunities still lag behind those provided for men, there is still much work to be done if the promise of title IX is to be fulfilled: Now, therefore, be it  
 
That the House of Representatives celebrates— 
(1)the accomplishments of title IX of the Education Amendments of 1972, also known as the Patsy Takemoto Mink Equal Opportunity in Education Act, in increasing opportunities for women and girls in all facets of education; and 
(2)the magnificent accomplishments of women and girls in sports. 
 
Lorraine C. Miller,Clerk.
